Exhibit 99.1 YAMANA PROVIDES NOTICE OF THIRD QUARTER 2 TORONTO, ONTARIO, September 29, 2015– YAMANA GOLD INC. (TSX: YRI; NYSE: AUY) (“Yamana”) will release its third quarter 2015 results after market close on October 29, 2015 followed by a conference call and webcast on October 30, 2015 at 9:00 a.m. ET. Third Quarter 2015 Conference Call Information: Toll Free (North America):1-800-355-4959 Toronto Local and International:416-340-8527 Webcast: www.yamana.com Conference Call REPLAY: Toll Free (North America):1-800-408-3053 Toronto Local and International:905-694-9451 Replay Passcode:3274452 The conference call replay will be available from 12:00 p.m. ET on October 30, 2015 until 11:59 p.m. ET on November 12, 2015. About Yamana Yamana is a Canadian-based gold producer with significant gold production, gold development stage properties, exploration properties, and land positions throughout the Americas including Brazil, Argentina, Chile, Mexico and Canada.Yamana plans to continue to build on this base through existing operating mine expansions, throughput increases, development of new mines, the advancement of its exploration properties and by targeting other gold consolidation opportunities with a primary focus in the Americas. FOR FURTHER INFORMATION PLEASE CONTACT: Investor Relations 416-815-0220 1-888-809-0925 Email:investor@yamana.com
